Ezeh v Condon (2018 NY Slip Op 04244)





Ezeh v Condon


2018 NY Slip Op 04244


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


787 CA 17-01275

[*1]REVEREND CHRISTOPHER EZEH, PLAINTIFF-APPELLANT,
vDANIEL J. CONDON AND THE CATHOLIC DIOCESE OF ROCHESTER, DEFENDANTS-RESPONDENTS. 


CHRISTOPHER EZEH, PLAINTIFF-APPELLANT PRO SE.
HARRIS BEACH PLLC, PITTSFORD (AARON T. FRAZIER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered April 27, 2017. The order, among other things, granted the motion of defendants to dismiss the complaint, and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court